Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  141275(61)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  KATHI WILSON, D.D.S., and GRAND                                                                     Alton Thomas Davis,
  DENTAL CARE OF GRAND RAPIDS, P.C.,                                                                                     Justices
            Plaintiffs-Appellees,
  v                                                                 SC: 141275
                                                                    COA: 289009
                                                                    Kent CC: 06-004434-CK
  RONALD RIEBSCHLEGER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September 9,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2010                   _________________________________________
         d1115                                                                 Clerk